December 29, 2010 Mr. Jim Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance treet, NE Washington, D.C. 20549-4720 Re:TapImmune Inc. (the “Registrant”) Form 10-K for the year ended December 31, 2009 Form 10-Q for the quarter ended March 31, 2010 Form 10-Q for the quarter ended June 30, 2010 Dear Mr. Rosenberg: We have received your letter dated December 23, 2010 providing comments to the Registrant’s most recent Annual Report filed on Form 10-K and the Quarterly Reports filed on Form 10-Q for the first two quarters of 2010.While we are reviewing your comments and preparing responses thereto, we do not believe that we will be able to complete our responses by January 11, 2011 due to our prior accountant having passed away since the reports you commented on were prepared and the vacation schedules of our current accountants and our auditors.We expect to file as EDGAR correspondence a full response to your letter during the week of January 17, 2011. If you have any questions with the above or prior to then, please contact William Rosenstadt at (212) 588-0022. Sincerely, TapImmune Inc. /s/ Denis Corin cc:Sasha Parikh, Staff Accountant Don Abbot, Review Accountant
